       Case 4:20-cv-00220-DPM Document 12 Filed 06/23/20 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

DAVID CONLEY                                                  PLAINTIFF

v.                       No: 4:20-cv-220-DPM

TIM RYALS, Sheriff; KEVIN NEAL,
Lieutenant; RUSTY PAGE, Sergeant;
ROBERT DOY AL, Corporal;
and REED MILLER, Captain,
Faulkner County Jail                                      DEFENDANTS

                                 ORDER
       1. The Court withdraws the reference.
       2. Conley hasn't updated his mailing address with the Clerk;
instead, his mail is still being returned undelivered. Doc. 8-11. His
complaint will therefore be dismissed without prejudice.               LOCAL

RULE   5.5(c)(2). An in forma pauperis appeal from this Order and
accompanying Judgment would not be taken in good faith. 28 U.S.C.
§ 1915(a)(3).

       So Ordered.


                                                         v'
                                        D .P. Marshall Jr.
                                        United States District Judge
